Lamar, J.
Collins, Grayson & Co., of Savannah, ordered a carload of bananas from Camors, McConnell & Co., in Mobile. When the fruit arrived, the purchasers insisted that it was not of the kind ordered, and notified the sellers that they would reject the goods unless a reduction in price was allowed. This being refused, they sold the fruit in open market, and, when sued, tendered the. amount received, denying liability for the balance. The court, charged the jury that if the bananas were not of the character ordered, the purchaser had the right to reject them; that if of that, character when put in the car at Mobile, the purchaser must pay the contract price; and that “if you find more than [the amount *647tendered], you can find up to the whole amount claimed, or any amount between the amount tendered and the whole amount claimed that you think the testimony will bear.” This was more favorable than the purchaser had a right to ask; for if the fruit was not of tbe character ordered, the purchaser had the right to reject it altogether; and if it was of the character ordered, the sellers were entitled to the contract price, and were not limited to what the jury might believe the fruit was worth in Savannah. The evidence, while conflicting, was amply sufficient to sustain a verdict for the plaintiff; and finding no error, the judgment refus-ing a new trial is Affirmed.

All the Justices concur.